
	
		II
		110th CONGRESS
		2d Session
		S. 3693
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2008
			Mr. Sanders (for
			 himself, Mrs. Lincoln, and
			 Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To limit the amount of compensation for employees and
		  executives of financial institutions assisted under the Troubled Asset Relief
		  Program, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop the Greed on Wall Street
			 Act.
		2.Amendments to
			 TARPSection 111 of the
			 Emergency Economic Stabilization Act of 2008 (Public Law 110–343) is amended by
			 striking subsections (b) and (c) and inserting the following:
			
				(b)Limits on
				compensation
					(1)In
				generalNotwithstanding any other provision of law or agreement
				to the contrary, no employee or executive of a financial institution that is
				assisted under the TARP may receive aggregate annual compensation, in any form,
				from the financial institution in an amount in excess of the amount paid to the
				President of the United States in accordance with section 102 of title 3 of the
				United States Code.
					(2)Previous
				compensation applied to aggregateIf an employee or executive of
				a financial institution that is assisted under the TARP has received aggregate
				annual compensation in excess of the amount paid to the President, as described
				in paragraph (1), for a calendar year prior to the date on which the financial
				institution first receives assistance under the TARP, such employee or
				executive shall be prohibited from receiving any further compensation for such
				service during that calendar year.
					(3)DefinitionFor
				purposes of this section, aggregate annual compensation includes
				bonuses, deferred compensation, stock options, securities, or any other form of
				compensation provided to an employee or executive.
					(c)Reimbursement
				of fundsIf a financial institution assisted under the TARP
				elects not to comply with the requirements of subsection (b), such financial
				institution shall immediately reimburse the Secretary for any amounts that it
				received under the TARP to that point. Such reimbursed funds shall be used by
				the Secretary for foreclosure mitigation efforts, as determined appropriate by
				the Secretary and in accordance with this
				Act.
				.
		
